           Case 2:20-cv-01033-JAD-VCF Document 17 Filed 12/07/20 Page 1 of 1




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                       ***
      Charles J. Reineck, and his wife, Jeanette J.
4     Reineck, as Successors in Interest of the Estate of
      Brandon C. Reineck, Decedent,
5                                                           2:20-cv-01033-JAD-VCF
                           Plaintiff,                       ORDER
6
      vs.
7
      United States of America Department of Veterans
8
      Affairs,
                            Defendants.
9
            Before the court is Charles J. Reineck and his wife, Jeanette J. Reineck, as Successors in Interest
10
     of the Estate of Brandon C. Reineck, Decedent v. United States of America Department of Veteran Affairs,
11
     case number 2:20-cv-01033-JAD-VCF.
12
            A discovery plan and scheduling order has not been filed pursuant to LR 26-1.
13
            Accordingly,
14
            IT IS HEREBY ORDERED that the parties must file a proposed discovery plan and scheduling
15
     order on or before December 21, 2020.
16

17
            DATED this 7th day of December, 2020.
18
                                                                 _________________________
19                                                               CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
